&

oO o ~ NHN GN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

JAMIE KHRIES, No. 2:17-cv-01641-RSL

Plaintiff, [PROPOSED] ORDER GRANTING
STIPULATED MOTION TO
v. COMPLETE PLAINTIFF’S
CONTINUED DEPOSITION ON

THE BOEING COMPANY, JULY 11, 2019

Defendant.

 

 

THIS MATTER comes before the Court on the Parties’ Stipulated Motion to Complete
Plaintiff's Continued Deposition on July 11, 2019. Having reviewed the Motion, and good cause
appearing, the Court GRANTS the Motion. The Court ORDERS that Plaintiff shall appear for
her continued deposition on July 11, 2019, and it otherwise reminds Plaintiff of the consequences

of her failure to appear, as described in the Court’s June 13, 2019 Order.

Dated: Tune ZQ , 2019 MMA. (anurke
THE HONORABLE ROBERT S. LASNIK

United States District Judge

 

[PROPOSED] ORDER
(No. 17-cv-1641 RSL)

 
